Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 2/10/2022 for the application No. 16/724,879, Claims 43-62 are pending.  All pending claims are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 43-62 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been reviewed and Examiner’s  analysis is presented below in all the claims.
Claim 43: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “analyzing the received information relating to one or more actions by the first user that relate to the second user; generating, for the first user, one or more interfaces that display a level of influence of the first user, wherein ….user interface … suggest activities for the first user to perform to increase the level of influence of the first user, and wherein the one or more interfaces present categories about which the first user is considered an expert; generating, for the second user, a level of influence of the second user upon the plurality of users, based upon the analysis and the level of influence of the first user; reducing the level of influence of one or both of the first user and the second user based on one or both of a type of activity and a time duration of inactivity of one or both of the first user and the second user with respect to the network;”
The “analyzing, generating and reducing”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of generating a user interface indicator. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “receiving information representative of actions of a plurality of users of a network, the plurality of users comprising a first user and a second user; in response to a selection of one or more elements…, providing one or both of the first user and the second user with an opportunity, via a selection of one or more elements… for increasing the level of influence of one or both of the first user and the second user; representing, via one or more interfaces  the level of influence of the second user as a visible indicator in association with a media submission by the second user, for viewing as part of a web page; and sending the web page representing the media submission of the second user and the associated indicator representing the level of influence of the second user upon the plurality of users …of one or more of the plurality of users, “an action of a first user is illustrated …., the action of a first user comprises generating a product, and …. a first location displaying an icon of the first user, a second location displaying an image of the product, and a third location indicating how many viewer also generated the product; These are limitations toward accessing or outputting or receiving data (gathering data). 

The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“graphical user interfaces”, from the instant disclosure  “Logical association of the indicator with the submission may include, by way of example and not limitation, positioning the submission and the influence indicator within a graphical boundary represented as a common background color, or within a line acting as a boundary within which the submission and influence indicator are located…”, paragraph 56.
 “one or more graphical elements of one or more graphical user interfaces”, from the instant disclosure, “The web page may comprise user interface elements for online purchase of a product or service”, paragraph 70.
These supplementary elements in the claim  are nothing more than software. The Examiner notes that applicant makes sure that the claimed invention is an abstract idea because there is not any structure in the body of the claim,  i.e. server, processor, computer, etc.  to perform the claimed method.  The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“graphical user interfaces and one or more graphical elements of one or more graphical user interfaces”,  are just software and data. Software and data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations “graphical user interfaces and one or more graphical elements of one or more graphical user interfaces”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “receiving information representative of actions of a plurality of users of a network, the plurality of users comprising a first user and a second user; in response to a selection of one or more elements…, providing one or both of the first user and the second user with an opportunity, via a selection of one or more elements… for increasing the level of influence of one or both of the first user and the second user; representing, via one or more interfaces  the level of influence of the second user as a visible indicator in association with a media submission by the second user, for viewing as part of a web page; and sending the web page representing the media submission of the second user and the associated indicator representing the level of influence of the second user upon the plurality of users …of one or more of the plurality of users”, “an action of a first user is illustrated via the graphical user interface, the action of a first user comprises generating a product, and the graphical user interface comprises a first location displaying an icon of the first
user, a second location displaying an image of the product, and a third location indicating how many viewer also generated the product; These are limitations toward accessing or outputting or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)). 
Further, the instant specification does not provide any indication that the elements “graphical user interfaces and one or more graphical elements of one or more graphical user interfaces”, are anything other than a generic software components, and the “v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;  and i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); “ court decisions cited in MPEP Berkheimer Option 2. The claim is ineligible.
Claim 54: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“processor”, from the instant disclosure, “…Input devices may be connected to the processor 22 using interfaces such as, for example, a parallel port, game port, FireWire, or a universal serial bus (USB)….”, paragraph 27.
The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 44-53 and 55-62, the claims recite elements such as “an online social network”, “via an application program interface”, “submitting a comment”, “one or more actions comprise the first user purchasing one or both of a product and a service”, “a graphical depiction showing an influence trend”, etc. These elements do not The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43-62 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20140222548 (Fagalde) in view of  US PG. Pub. No. 20130254192 (Work) and 20110125550 (Erhart).

As to claims 43 and 54, Fagalde discloses a method comprising: 
a) receiving, via a graphical user interface,  information representative of actions of a plurality of users of a network, the plurality of users comprising a first user and a second user
(“0008] Accordingly, there is a need for a tool able to track, drive and reward personal influence in people's purchases [Examiner interprets as actions of the plurality of users] as described herein…”, paragraph 8.
see also Figs 2 and 7 and associated disclosure. “[0055] In one example, Consumer A may be looking for a new tennis racquet and he finds out that a certain store is offering the best price in the city. He goes to the store, buys the new racquet [Examiner interprets as information representative of actions] and "shares the purchase"[Examiner interprets as information representative of actions]  via the user interface 16 established in the system 10….”, paragraph 55, and Figs. 1 and 5); 
wherein an action of a first user is illustrated via the graphical user interface, 
(“…The controller 12 may be configured to display the purchase information 20 and/or product information 22 on a user interface 16…”, paragraph 50 and Fig. 1 and “Tell other people or just uses it (shows it)”, in Fig. 4.
“…serving as one or more user interfaces 16 for the controller 12. For example, the one or more controllers 12 may include a graphics subsystem to drive the output mechanism [via the graphical user interface]….”, paragraph 83),

(“…the controller 12 is configured to receive a purchase information 20 and a
referral data 24 from a consumer 19, wherein the purchase information 20 includes a product information 22, as shown in FIGS. 2 and 4…”, paragraph 48 and Figs. 2 and 4 . “Tell other people or just uses it (shows it)”, in Fig. 4).
The Examiner notes that Fagalde discloses information representative of actions of a plurality of users. Those actions such as “Tell other people or just uses it (shows it)”, in Fig. 4, “buys the new racquet” and "shares the purchase”, paragraph 55, and Figs. 1 and 5. Fagalde, does not disclose generating a product. However, official notice has been taken that is old and well known in the commerce art to  consider any type of actions to influence other users. For Example, US Pg. Pub. No. 20130159403 (Zigoris) in 2011  teaches a predetermined set of action types such as "likes", "purchases," "fan" and other positive actions, see at least paragraph 53. See also "wishlisted", "purchased", "saved to my collection", or any other action Zappos wishes to design in addition to the standard "like" or "share" actions. In particular embodiments, … custom graph actions, for example, a user may assemble an outfit …”, see at least paragraph 43.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Fagalde with the commonly recognized practice of considering  any type of actions such as assemble an outfit, purchase a product, etc. in order to influence other users.

and the graphical user interface comprises a first location displaying an icon of the first

(“…[0049] The purchase information 20 may include geographic or demographic information associated with the consumer 19. Alternatively, or in addition to, the purchase information 20 may include at least one of a price data, a transaction data, a store data, a brand data, a location data, a time data, or a consumer feedback data [Examiner interprets as an icon of the first user - a representation of the first user -]….”, paragraph 49.
“[0053] The referral account 26 may include an identification code 34 indicating a number and a degree of the received referral data 24[Examiner interprets as an icon of the first user- a representation of the first user - ]. For example, the identification code 34 may indicate a degree of dependency between the consumer 19 and the referral account 26.”, paragraph 53.
The Examiner notes that recitation such as “an icon of the first user” is very broad and it does not have special definition in the specification. The Examiner therefore gives to the term the broadest reasonable interpretation(BRI)  according to MPEP 2111, Icon of an user is an image or a sign or a representation of an user, See for example in Fig. 4 element “Tell other people or just uses it (shows it)” or  in Fig. 6 element “C Uses it (shows it)” or in Fig. 7 element “Customer A may receive $5 in cash back, paragraph 74”) .

a second location displaying an image of the product
(“[0050] The controller 12 may be configured to display the purchase information 20 and/or product information 22 on a user interface 16. For example, the system 10 may display the product information 22 on a user interface 16 that is accessible by a  product information 20, and/or referral data 24, among other information”, paragraph 50. The Examiner notes that per MPEP 2111 giving the broadest reasonable interpretation, product information comprises an image or picture of a product),

and a third location indicating how many viewer also generated the product
(“[0052] The trending score 30 is a personal indicator of the consumer's influence in each category of commerce. The trending score 30 allows companies to sponsor endorsements of any consumer, from a celebrity to a common consumer, as
the business is able to pay per influenced purchase. …”, paragraph 52);

b) analyzing the received information relating to one or more actions by the first user that relate to the second user
(“…More specifically, the present invention relates to providing consumers a tool to spread the word-of-mouth referrals online and offline about any given product, place, or business, while at the same time allowing the consumers to acknowledge who or what influenced their purchase decision (i.e., an inverse referral) and earn rewards in the process.  By tracking word-of-mouth referrals, consumer influence may be measured in terms of sales [Examiner interprets as analyzing the received information] thus allowing businesses to reward each consumer word-of-mouth contribution according to the generated purchases [Examiner interprets as one or more specific actions by the first user that relate to a second user].  Hence, the systems and methods verify the purchases in a trending match and build trend have bought products or services as a result of the referral [Examiner interprets as one or more specific actions by the first user that relate to a second user]...”, paragraphs 9 and 13); 

c) generating, for the first user, one or more graphical user interfaces that display a level of influence of the first user, 
(“…By tracking word-of-mouth referrals, consumer influence may be measured in 
terms of sales[Examiner interprets as analysis of the specific actions by the first user] thus allowing businesses to reward each consumer word-of-mouth 
contribution according to the generated purchases.  Hence, the systems and 
methods verify the purchases in a trending match and build trend networks of 
consumers that have bought products or services as a result of the referral [Examiner interprets as analysis of the specific actions by the first user].
The systems and methods may generate a trending map or social graph wherein the users are linked to each other in an influencer-influencee relationship [Examiner interprets as analysis of the specific actions by the first user].  The 
systems and methods may generate a trending score as an indicator of the level 
of influence each user has in a network for any given category in commerce in 
terms of resulting influenced purchases…”, paragraphs 9-10, 25, 27-28, 31-32 and 46),
wherein the one or more graphical user interfaces suggest activities for the first user to perform to increase the level of influence of the first user, 
(“…The present subject matter relates generally to a system and method that provides a set of tools and technology to direct word-of-mouth referrals in commerce [suggest activities], such as shopping [suggest activities], through an online space where people's influence in commerce may be measured and rewarded when a consumer's referral is responsible for generating new sales [suggest activities]….”, paragraph 9.
“…The systems and methods may generate a trending score as an indicator of the level of influence each user has in a network…The systems and methods may generate a trending score as an indicator of the level of influence each user [Examiner interprets as a level of influence of the first user] has in a network for any given category in commerce in terms of resulting influenced purchases…”, see at least paragraphs 9, 12-13 and 15-17.
To increase the level of influence , “…marketing directed to increasing word-of-mouth referrals…”, paragraph 7 and “…[0026] Important benefits for the companies include: (a) increased sales by sponsoring trends of specific products or users, resulting in a more effective advertising tool that lowers prices without reducing profits…”, paragraph 26); and

d) generating, for the second user, a level of influence of the second user upon the plurality of users, based upon the analysis and the level of influence of the first user
(see trending score [Examiner interprets as level of influence of the second user as a visible indicator] Fig. 2 and paragraph 40);  and 

g) representing, via one or more graphical user interfaces, the level of influence of the second user as a visible indicator in association with a media submission by the second user, for viewing as part of a web page


h) sending the web page representing the media submission of the second user and the associated indicator representing the level of influence of the second user upon the plurality of users for display on one or more graphical user interfaces of one or more of the plurality of users
(see at least “[0040] FIG. 2 is a schematic of an example of a consumer interacting with the system [Examiner interprets as web page representing the media submission of the second user and the associated indicator representing the level of influence of the second user upon the plurality of users]”, paragraph 40 and Fig. 2.
“…people's influence in commerce may be measured and rewarded when a consumer's referral is responsible for generating new sales.  More specifically, the present invention relates to providing consumers a tool to spread the word-of-mouth referrals online and offline about any given product, place, or business, while at the same time allowing the consumers to acknowledge who or what influenced their purchase decision (i.e., an inverse referral) and earn rewards in the process.  By tracking word-of-mouth referrals, consumer influence may be measured in terms of sales thus allowing businesses to reward each consumer…”, paragraph 9 and Fig. 7 and associated disclosure).

 Although, Fagalde discloses a user interface in Fig. 2 element 16, Fagalde does not expressly disclose:
wherein the one or more graphical user interfaces present categories about which the first user is considered an expert; 
e) reducing the level of influence of one or both of the first user and the second user based on one or both of a type of activity and a time duration of inactivity of one or both of the first user and the second user with respect to the network; 
f) in response to a selection of one or more graphical elements of one or more graphical user interfaces, providing one or both of the first user and the second user with an opportunity, via a selection of one or more graphical elements of one or more graphical user interfaces, for increasing the level of influence of one or both of the first  user and the second user; 
an icon of the first user

However, Work discloses 
“…various factors may influence the aggregate score [Examiner interprets as for increasing the level of influence of the first user] for an activity indicator 26. For example, in one embodiment, the factors, or measures, that affect the activity indicator 26 may be broken down into the following categories: 1) factors that reflect or indicate influence, 2) factors that reflect or indicate reputation… within a various time period…[Examiner interprets as in response to a selection of one or more graphical elements of the graphical user interface - activities-, providing the first user or the second user with an opportunity, via a selection of one or more graphical elements of the graphical user interface -activity-, for increasing the level of influence – aggregate score -  of the first user or the second user]”, (see at least paragraphs 167 and 172.  See also Figs. 4-5 activity or access indicator 64. 
See also, “The access indicator 64 allows a viewer to quickly see how closely connected he or she is to a target, endorsers of the target, and other likely references [Examiner interprets as for increasing the level of influence]. For example, the social networking system may also be a powerful tool that provides the viewer with trusted access not only to the target, but also to other people who know the target and who would be willing to act as a reference, including people who have publicly endorsed the target, as well as those who have not.”, paragraphs 131, 142 and Table 1.
Further, Work discloses people who are not active in the social network (paragraph 84). “[0089] Using these assumptions and exceptions, various means can be used to derive measures of influence from a user's social networking activity….”, paragraph 89. 
“…[0090] To adjust for the first exception discussed above (i.e., users that are not particularly active in the on-line community [inactivity]), scores may not be calculated or reported for users with a number of mutual connections that is below a minimum threshold [Examiner interprets as reducing the level of influence of the first user or the second user based on a time duration of inactivity of the first user or the second user with respect to the communication network or the ecommerce platform]…”,  paragraphs 90-91. See also
“…Scores may include weighting to adjust for various factors [Examiner interprets as reducing the level of influence of the first user or the second user…], including : level of seniority (e.g., derived from current and recent titles, organization size and other 
“[0105] According to one embodiment of the invention, various reputation indicators are generated to reflect different categories and levels of reputation for an individual user of the social networking community. For example, according to one embodiment of the invention, a reputation indicator may include a graphic image, or icon [Examiner interprets as an icon of the first user], to communicate a type, or category, of reputation. In addition, the graphic image representing the particular category of reputation may vary to indicate the overall level, or measure, of reputation for a particular user with respect to that particular category of reputation”, paragraph 105 and element 70 in Fig. 5.
Therefore, it would have been obvious to one of ordinary skill in the art 
before the effective filing 	date of the claimed invention to incorporate Work’s teaching with the teaching of  Fagalde. One would have been motivated to provide functionality to facilitate adjustment of influence or reputation in order to indicate user level of influence in a social network (see Work paragraph 90).

Further, Work’s reference reveals 
reducing the level of influence of the first user or the second user based on a type of activity of the first user or the second user with respect to the communication network or the e-commerce platform
each type of aggregate score associated with a particular category of reputation may be automatically customized to reflect typical interests related to particular kinds of searches. [Examiner interprets as level of influence] For example, the behavior of users of the system [Examiner interprets as a type of activity] may reveal that users searching for software engineers care less about finding targets with high-influence networks than do users searching for business development candidates [Examiner interprets as a type of activity]. Customizations in the algorithms employed to calculate aggregate scores may thus be derived from various data collection methods, including explicit user testing and analyzing user behavior on the system [Examiner interprets as based on a type of activity of the first user or the second user with respect to the communication network] …”, paragraph 123 and Fig. 3. 
See also type of reputation or category of reputation associated to a member activity “reputation indicators are generated to reflect different categories and levels of reputation for an individual user of the social networking community..”, paragraphs 105 and 106. “ In one embodiment of the invention, a reputation indicator reflecting a member's activity within the social networking community may be displayed. For example, such a reputation indicator may be referred to as an activity indicator 26. Activity by individuals within the social networking system may give important clues regarding reputation and overall reliability[Examiner interprets as based on a type of activity of the first user or the second user with respect to the communication network …”, paragraph 160 and “…reputation indicators related to a target's social networking activity [Examiner interprets as based on a type of activity]…”, paragraph 97.

“[0124] Referring again to FIG. 4, another category [Examiner interprets as based on a type of activity of the first user or the second user ] of reputation for which a reputation indicator is displayed on the search results display is endorsements. The endorsement indicator 62 (e.g., the checkmark in FIG. 4) represents a measure of reputation derived from an analysis of endorsements and references provided by other members of the social networking community[Examiner interprets as the level of influence of the first user or the second user based on a type of activity] ….. For example, in one embodiment, a simple score showing the number of endorsements received by the user may be displayed. In addition or as an alternative, a more complex aggregate score may be calculated and reported to reflect a combination of factors, such as: [0125] A summary score of endorsement ratings provided by endorsers. [0126] The aggregated reputation scores for endorsers. [0127] Analysis of reputation of endorsers' direct and extended networks of contacts. [0128] Measures of independence and objectivity of endorsers derived from network analysis [Examiner interprets as level of influence of the first user or the second user based on a type of activity of the first user or the second user]. [0129] Measures of extent of endorsers' qualifications and relevance to the type of search conducted by the viewer. [Examiner interprets as level of influence of the first user or the second user based on a type of activity of the first user or the second user]….”, paragraph 124.
Finally, Work teaches, 
“…Scores may include weighting to adjust for various factors, including: … independence (including role and cluster independence) [Examiner interprets as reducing the level of influence- weighting to adjust-  of the first user or the second user based on a type of activity of the first user or the second user]…”, paragraph 60.
“In one embodiment of the invention, the system allows each viewer to customize the particular function or formula used to arrive at an aggregate score for one or more reputation indicators ) [Examiner interprets as reducing the level of influence - customize - of the first user or the second user based on a type of activity of the first user or the second user]. For example, for each type of aggregate score related to a particular category of reputation, a viewer may customize the score in order to emphasize factors of most interest to the viewer. If a viewer is especially interested in finding targets (e.g., other members) with high network strength related to a particular industry or industries, the user will be able to make those kinds of customizations. Alternatively, if the user is most interested in finding targets with rich access to senior-level contacts with high influence, those types of customizations may be made[Examiner interprets as reducing the level of influence of the first user or the second user based on a type of activity of the first user or the second user]…”, paragraphs 122 and 123).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Work’s teaching with the teaching of  Fagalde. One would have been motivated to provide functionality to facilitate adjustment of influence or reputation based in type of activity (i.e. users searching for business development candidates, Work paragraph 123)  in order to indicate user level of influence in a social network (see Work paragraph 90).

Further, Erhart discloses
wherein the one or more graphical user interfaces present categories about which the first user is considered an expert
(Erhart  teaches “a profile of the potential value and influence of this particular user. With this data, the system can make decisions about routing to a suitable agent, options for self-service, or any other treatment choices made by the contact center…”, abstract
Also , Erhart  teaches “[0061] An agent interface 224 is a communication system operable to send action items to contact center agents 228, in the contact center 102. An agent can be a person or other system that is operable to respond to certain questions or requests from a customer. For example, the agent 228 can be a person that has specialized expertise in a topic area, such as technical support….”, paragraph 61 and Fig. 2B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Erhart’s teaching with the teaching of  Fagalde. One would have been motivated to provide functionality to present expertise experience in an interface with a customer in order to add value to a customer (Erhart abstract).

The Examiner notes that claim limitation such as " to identify…for viewing…for display….in response …" is not positively recited in the method step and does not impact the manipulative step/function of selecting at the advertising server.  It merely expresses the intended results; therefore, it does not limit the claim and little patentable 

As to claims 44 and 55, Fagalde discloses 
wherein the network comprises an online social network that enables the plurality of users to communicate with respect to one or both of a product and a service with one another (Figs 4-5 and associated disclosure), and 
to one or both of shop for and purchase one or both of the products and the service
(“…[0061] For example, as shown in FIG. 5, Consumer B has an identification code 34 of 11, wherein the first digit indicates that Consumer B is a First Degree dependency from Consumer A. The second digit in the identification code 34 of Consumer B indicates that Consumer B is the first consumer in time to identify Consumer A as the referral source for Consumer B's purchase. Consumer D has an identification code 34 wherein the first digit indicates that Consumer D is a First Degree dependency from Consumer A. The second digit in the identification code 34 of Consumer D indicates that Consumer Dis the third consumer in time to identify Consumer A as the referral source for Consumer D's purchase…”, paragraph 61 and Fig. 5).

As to claim 45, Fagalde discloses 
comprising accessing information, via an application program interface, relating to one or more of the plurality of users to identify users of the communication network with a highest level of influence
measured and rewarded when a consumer's referral is responsible for generating new sales [Examiner interprets as a highest level of influence on the first user to drive engagement].  More specifically, the present invention relates to providing consumers a tool to spread the word-of-mouth referrals online and offline about any given product, place, or business, while at the same time allowing the consumers to acknowledge who or what influenced their purchase decision (i.e., an inverse referral) and earn rewards in the process.  By tracking word-of-mouth referrals, consumer influence may be measured in terms of sales thus allowing businesses to reward each consumer [Examiner interprets as a highest level of influence on the first user to drive engagement]…”, paragraph 9).

As to claims 46 and 56, Fagalde discloses 
wherein the one or more actions comprise one or more of the following: 
the first user submitting a comment relating to an online submission published by the second user, the first user requesting to be informed of actions of the second user, and the first user performing an action representative of approval of an online submission of the second user
(“…The system may generate a product galaxy as a global community of consumers of a given product or set of products, wherein the system provides consumers the ability to share, comment and engage with their fellow consumers around products, brands or activities related with those products or brands they buy…”, paragraph 27);
As to claims 47 and 57, Fagalde discloses 
wherein the one or more actions comprise the first user purchasing one or both of a product and a service after the media submission of the second user is sent to the first user, and wherein the media submission of the second user sent to the first user comprises a review of one or both of the product and the service
(see “influencer-influencee relationship”, “shares the purchase” and influence by submitting purchase information, paragraphs 9, 47 and 55.
“...Subsequently, Consumer A meets Consumer B and tells him about this great purchase opportunity [Examiner interprets as review of the one or both of a product and a service]….”, paragraph 55 and Fig. 6 “C tells other people about it (on-line /off-line)”).

As to claims 48 and 58, Fagalde discloses 
wherein the level of influence of the second user is based, in part, on a number of users following the second user and the level of influence of the followers
(“…the system may also generate a trending score as an indicator of influence in sales for every member of any given trend network [Examiner interprets as a number of users following the second user] associated with the referral account associated with the received referral data…”, see at least paragraph 12. See also number of dependencies and weighted dependency [Examiner interprets as level of influence of the followers], paragraph 13-15). 

As to claims 49, 50, 51, 52, 53, 59, 60, 61 and 62, Fagalde discloses 

(see trending score 30 [Examiner interprets as level of influence]  Fig. 2 and paragraphs 40 and 52); 
wherein the indicator representing the level of influence of the second user comprises a numeric value
(see trending score 30 in  Figs. 2 and 3);
wherein the media submission comprises one or both of a review or a recommendation of one or both of a product and a service
(“…The system may generate a product galaxy as a global community of consumers of a given product or set of products, wherein the system provides consumers the ability to share, comment and engage with their fellow consumers around products, brands or activities related with those products or brands they buy…”, paragraph 27); 
wherein the web page comprises one or more user interface elements for enabling a purchase of one or both of the product and the service
(Figs 4-5 and associated disclosure); 
wherein the associated indicator comprises a value that indicates increasing influence when others of the plurality of users indicate that the media submission is helpful
(“[0034] A further advantage of the invention is that it provides the means to 
make referral information travel faster in commerce, generating benefits for 
the consumers as the consumers may more easily learn about best deals and 
products' reviews [Examiner interprets includes comments by the second user,  and  wherein  the  associated   indicator includes a value that indicates increasing influence].
See also “More specifically, the present invention relates to providing consumers a tool to spread the word-of-mouth referrals online and offline about any given product, place, or business, while at the same time allowing the consumers to acknowledge who or what influenced their purchase decision [Examiner interprets as when others of the plurality of users indicate that the comments are helpful ] (i.e., an inverse referral) and earn rewards in the process.  
By tracking word-of-mouth referrals, consumer influence may be measured in 
terms of sales thus allowing businesses to reward each consumer word-of-mouth contribution according to the generated purchases[Examiner interprets as when others of the plurality of users indicate that the comments are helpful ] …”, paragraph 9).

Response to Arguments
Applicant’s arguments of 2/10/2022 have been very carefully considered but are not persuasive.
Applicant argues (remarks at 10-13)
Claim 43
Claim 43 recites, in part, "one or more graphical user interfaces suggest activities
for the first user to perform to increase the level of influence of the first user."
The OA complains that these limitations are found somewhere in a half dozen
paragraphs (CJ{CJ{9, 12, 13, 15, 16, 17) of Fagalde and states:
The systems and methods may generate a trending score as an indicator of
the level of influence each user [Examiner interprets as a level of influence
of the first user] has in a network for any given category in commerce in
terms of resulting influenced purchases
OA, pl4.
The OA identifies Fagalde's trending score as the alleged "level of influence."
However, the OA fails to show "one or more graphical user interfaces suggest activities
for the first user to perform to increase the level of influence of the first user." In fact, the
OA fails to identify any alleged "graphical user interface" in Fagalde that will "suggest
activities."
Work and Erhart fail to overcome the deficiencies of Fagalde.
For this reason alone, the OA fails to present a prima facie case for a rejection of
claim 43 under 35 U.S.C. 103.
In response the Examiner asserts that in reference to the allegation “OA fails to identify any alleged "graphical user interface" in Fagalde that will "suggest activities.", it is not true. Fagalde discloses  the term "graphical user interface”, “…The controller 12 may be configured to display the purchase information 20 and/or product information 22 on a user interface 16…”, paragraph 50 and Fig. 1 and “Tell other people or just uses it (shows it)”, in Fig. 4.
“…serving as one or more user interfaces 16 for the controller 12. For example, the one or more controllers 12 may include a graphics subsystem to drive the output mechanism [via the graphical user interface]….”, paragraph 83.
 direct word-of-mouth referrals in commerce [suggest activities], such as shopping [suggest activities], through an online space where people's influence in commerce may be measured and rewarded when a consumer's referral is responsible for generating new sales [suggest activities]….”, paragraph 9.
“…The systems and methods may generate a trending score as an indicator of the level of influence each user has in a network…The systems and methods may generate a trending score as an indicator of the level of influence each user [Examiner interprets as a level of influence of the first user] has in a network for any given category in commerce in terms of resulting influenced purchases…”, see at least paragraphs 9, 12-13 and 15-17.
To increase the level of influence , “…marketing directed to increasing word-of-mouth referrals…”, paragraph 7 and “…[0026] Important benefits for the companies include: (a) increased sales by sponsoring trends of specific products or users, resulting in a more effective advertising tool that lowers prices without reducing profits…”, paragraph 26.

Claim 43 recites, in part, "the one or more graphical user interfaces present
categories about which the first user is considered an expert."
Based on the combination of references, the OA fails to show these limitations:
Claim Term Identified Element Cites in the OA
"the one or more graphical Nothing Fagalde, at least EVERY
user interfaces" figure and associated
disclosure
"present categories about Work's reputation indicator Work,~~97, 122,123,124,
[] the first user" 125,126
"the first user is Erhart's agent can be a Erhart, ~61, Fig. 2B
considered an expert" person that has specialized
expertise in a topic area,
such as technical support
The combination of references (above) fails to disclose at least "the one or more graphical
user interj aces" as claimed.
For this reason alone, the OA fails to present a prima facie case for a rejection of
claim 43 under 35 U.S.C. 103.
In response the Examiner asserts that a prima facie of  obviousness has been established.  When a prima facie case is established, the burden shifts to applicant to come forward with persuasive  rebuttal evidence or argument to overcome the prima facie case (MPEP 2145). The Examiner respectfully notes that Applicant has not provided persuasive rebuttal evidence to overcome the prima facie case.
Per MPEP 2141.02  “Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole.” In this case the Examiner considered the claimed invention as a whole and the prior art as a whole. Further, the Examiner elaborate in an Office action with detailed comments in how is the interpretation of the claims (see above rejection). The Examiner notes that merely arguing that a prior art reference does not explicitly disclose the claimed characteristic is not evidence why the examiner erred in finding  a particular characteristic. Applicant has failed to provide evidence substantiating the allegations.

The OA also fails to show that a POSIT A would consider Erhart's agent to be a first
user as claimed. For example, Fig. 2B of Erhart (reproduced below) clearly shows that
Erhart's users are associated with input 226, which is distinct from and different than the
input 228 reserved for experts….. For this reason alone, the OA fails to present a prima facie case for a rejection of

In response the Examiner asserts that it seems that the applicant is concerned with features and advantages in Erhart’s reference, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prima facie of obviousness established herein is based in the combination of references Fagalde, Work and Erhart. The primary reference is Fagalde.  Erhart teaches an interface which comprises an agent 228 that can be a person that has specialized expertise in a topic area, such as technical support. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub No. 20100121849 (Goeldi). MODELING SOCIAL NETWORKS USING ANALYTIC MEASUREMENTS OF ONLINE SOCIAL MEDIA CONTENT. This publication discloses in paragraph 33, “In the illustrated embodiment, the "opinion leaders" category is selected in the top-level menu 3303 and the "forum opinion leaders" category is selected in the submenu 3301. This report is a list of most influential forum users or other online social media authors for the category (e.g., automotive, computers, financial services, etc.) sorted by importance. The importance is donated by the centrality values generated during the social network analysis .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/17/2022